Citation Nr: 9926931	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  95-29 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for alcohol dependence.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disorder other than PTSD including paranoid schizophrenia and 
organic mood disorder.

4.  Entitlement to service connection for left-sided 
generalized weakness secondary to brain injury associated 
with gunshot wound (GSW) to the right temple.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart







WITNESSES AT HEARING ON APPEAL

Appellant, his father and sister-in-law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant served on active duty from May 1990 to October 
1992.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from a Department of Veteran's Affairs (VA) 
Regional Office (RO) rating decision dated in October 1994.  
The appellant filed a timely notice of disagreement in 
November 1994.  A statement of the case was issued to the 
appellant and his representative in July 1995 and a timely 
substantive appeal was received in August 1995.  

In January 1996, the appellant, his father and sister-in-law 
attended a hearing before a hearing officer at the RO.  A 
copy of the hearing transcript is on file.

A supplemental statement of the case was issued to the 
appellant and his representative in April 1996.

In mid 1996, the veteran withdrew his request for a hearing 
before a travel Member of the Board.  


FINDING OF FACT

The claims for service connection for alcohol dependence, 
PTSD, a psychiatric disorder other than PTSD including 
paranoid schizophrenia and organic mood disorder and left-
sided generalized weakness secondary to brain injury 
associated with GSW to the right temple are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claims for entitlement to service connection for alcohol 
dependence, PTSD, a psychiatric disorder other than PTSD 
including paranoid schizophrenia and organic mood disorder, 
and left-sided generalized weakness secondary to brain injury 
associated with GSW to the right temple are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from May 1990 to October 
1992.  He served in Southwest Asia from February 13, 1991 to 
May 1, 1991 and from August 27, 1991 to December 26, 1991.  
His primary military occupational specialty (MOS) was that of 
an M1 Abrams Armor Crewman.  His awards and decorations 
consisted of an Army Commendation Medal, Army Achievement 
Medal, National Defense Service Medal, Army Service Ribbon, 
Overseas Service Ribbon, Southwest Asia Service Medal with 2 
Bronze Star Devices, Expert Marksmanship Badge for M-16, 
Marksman Marksmanship Badge for Grenade, Marksman 
Marksmanship Badge for Pistol and Kuwaiti Liberation Medal.  

A service department record completed in March 1990 for 
purposes of expediting the processing of the service entrance 
physical examination by identifying possible medical problem 
areas shows that the veteran denied any psychiatric or 
neurologic disabilities as well as alcohol addiction.  
Alcohol and drug addiction testing was not shown to result in 
any positive finding.  A report of a physical examination in 
March 1990 for service entry purposes was silent for any 
pertinent findings regarding a psychiatric disorder, however 
diagnosed, neurologic disability, however diagnosed or 
alcoholism.  

A report of medical history undertaken in connection with the 
physical examination shows that he denied nervousness or 
nervous trouble of any sort, depression or excessive worry, 
or neurologic disability.  The appellant's service medical 
records are completely silent for any pertinent findings 
regarding the disabilities at issue.  In September 1992 the 
appellant elected not to undergo a separation physical 
examination.  It was noted that an examination would be 
scheduled if after a review of his service medical records a 
physician found an examination was warranted.  There was no 
indication that any pertinent findings were noted upon a 
physician's review of the appellant's service medical records 
requiring a separation physical examination.  

The veteran completed a dental health questionnaire in August 
1993 noting that he never had had any problems with 
nervousness, neurologic disability or alcoholism.  

Private hospital records dated in September 1993 show that 
the veteran was transported by ambulance under the influence 
of alcohol stating he shot himself over the right 
frontotemporal region.  Surgery was performed.  He was 
transferred to a VA hospital.

A VA hospital summary of record referred to hospitalization 
from September 22, 1993 to February 9, 1994 for status post 
GSW to the head, status post craniotomy times two, status 
post endoscopic cerebrospinal fluid leak repair and history 
of alcohol abuse.  Also noted were organic brain syndrome 
with history of alcohol abuse, probable dependence; rule out 
PTSD and major depressive episode.  

It was noted as history that he was admitted to VA 
hospitalization on September 22, 1993 status post self 
inflicted GSW to the right frontotemporal area on 
approximately September 17, 1993.  He reported drinking large 
amounts of alcohol after returning from the Gulf war in which 
he served.  While intoxicated on September 17, 1993, he shot 
himself in the right frontotemporal area, sustaining a 
serious life-threatening injury.  While hospitalized, he was 
medically cleared after several complications and operations 
and transferred to Psychiatry in December 1993, for 
evaluation of organic brain syndrome versus organic mood 
disorder, depressed.  

He was noted to have a blunted affect and depressed mood; 
however, he denied any suicidal ideation or even attempts 
leading up to his self-inflicted GSW three months earlier.  
Reported medical history showed he began drinking alcohol in 
his teens.  He looked forward to joining the Army and served 
from approximately "1980 to 1982" with combat experience in 
the Persian Gulf War.  He reportedly saw lots of 
morbidity/mortality and was plagued by this.  He reported 
drinking more and more alcohol on the end of his rotation in 
the Persian Gulf and was drinking large amounts of alcohol 
upon returning to the United States.  He reported having a 
lot of problems after returning from the war with alcohol 
consumption being the major issue.  

It was noted that he had probable organic brain syndrome 
changes after his multiple head operations and complications.  
He reported having fears and problems related to his Persian 
Gulf war experiences.  Psychological tests revealed mild 
depressive indices.  He denied any suicidal or homicidal 
ideation, auditory or visual hallucinations.  It was noted he 
had some seizure activity in the context of alcohol abuse or 
withdrawal and/or interoperative neurosurgical procedures. 

A VA out-patient master summary treatment plan in March 1994 
showed the appellant reported a history of heavy drinking.  
His last alcohol use was on September 17, 1993.  At that time 
he shot himself in the head while intoxicated.  He stated he 
became angry because he could not find his wallet.  

He denied that all his problems were related to alcohol 
abuse.  He reported experiencing anxiety, flashbacks, 
hypervigilance and recurrent dreams as a result of his 
experiences in Desert Storm.  Probable PTSD was indicated.  
It was indicated that his established diagnoses were alcohol 
dependence and organic brain syndrome.  He noted drinking 
heavily from age 15 until the gunshot episode.  He noted that 
his longest period of sobriety was for 6 months.  He noted 
that while in the Persian Gulf war he saw no combat but was 
exposed to a lot of dead bodies and destroyed villages.  He 
noted having nightmares and intrusive thoughts.  

A September 1994 VA psychiatric examination report shows the 
appellant was a 36 year old, never married, former Operation 
Desert Storm tank driver who was there for a 90 minute PTSD 
examination.  It was noted as history that prior to joining 
the service, he worked in a bank as an accountant for nine 
years in Tijuana.  The appellant served honorably in the 
United States Army as a tank driver from 1990 to 1992.  

He stated that he spent a period of seven months in the 
Persian War area in Saudi Arabia, Kuwait, and later Iraq 
beginning in October 1991.  He was not wounded.  His tank was 
not even hit by incoming fire of any type.  He had no 
particular interpersonal conflicts.  He was upset seeing some 
dead bodies, and some devastated homes and buildings, but he 
saw no atrocities, did no body bag work and did no graves 
registration work.  The examiner noted it was his judgment 
that the appellant was not exposed to trauma that would have 
been beyond human endurance.  There was one scud that went 
overhead and hit hundreds of yards away from him, but other 
than that it sounded like a relatively bland military 
experience.

The appellant apparently returned home from that experience 
and began drinking extremely heavily.  He stated that he had 
been in a bar almost all day and had had about a case of beer 
in September of 1993, when he, for reasons that were not at 
all clear to him, took a .38 caliber gun and pointed it at 
his right parietotemporal region, and pulled the trigger.  He 
was treated briefly in Mexican hospitals and then transferred 
to the Veteran's Hospital here in La Jolla for ongoing 
therapy.  

The summary of that hospitalization is continued in his 
Claims (C)-file.  He apparently underwent neurosurgical 
removal of the bullet and one of the impressions was organic 
mood disorder and possible schizophrenia.  The appellant did 
not join the military until the age of 34 or so.  He stated 
that at the age of 28, he began hearing the devil's voice 
talking to him very clearly.  These voices were outside of 
his head and were basically critical of him but did not tell 
him what to do.  This was a man's voice.  He was still 
hearing it to the present.  

The appellant reported six or seven hours sleep per night.  
He did not have nightmares regarding the combat experiences, 
but he did have occasional bad dreams about every other day 
about the devil chasing him in these dreams.  His appetite 
was good.  His energy was low.  He consistently had heard the 
devil speak to him about every other day since the age of 28.  
He gave very vague reasons about why he bothered joining the 
military after working for the Mexican bank for nine years as 
an accountant.  He gave a history strongly suggestive of an 
isolated, withdrawn, schizoid, and avoidant life if not 
basically schizophrenic.  He never felt he could get close to 
people.  He stated, however, he was never psychiatrically 
hospitalized nor did he receive psychiatric consultation or 
medication prior to joining the U.S. military. 

It was noted that the appellant successfully graduated from 
high school.  He was born in Mexico.  He graduated from high 
with school A's and B's.  He had four years of college 
following that.  He then was on the accounting staff of a 
large bank in Mexico for nine years.  He was the second of 
five siblings born to a tailor and a housewife in Mexico.  He 
said he had a good relationship with all concerned in the 
family.  He admitted to being a loner in high school and 
tended to activities.  He did not play sports.  His first 
alcohol was at 17.  He denied any other substance abuse such 
as marijuana, methamphetamines, Seconal, etc.  He stated that 
on September 17, 1993, after drinking about a case of beer, 
he apparently lost his wallet and so he decided to shoot 
himself in the head in order to remedy that situation.  

His description of himself as a child was shy and bashful, 
and never fitting in with other kids.  He went to basic 
training at Fort Knox.  He apparently went to Advanced 
Infantry Training (AIT) at Fort Knox, and then somehow stated 
he thought he was in Germany for two years and then spent 
seven months in Operation Desert Storm.  It was noted that 
these numbers clearly did not add up and yet the appellant 
did not have the capacity to explain the apparent 
inconsistencies. 

It was noted that the appellant was a tank driver, not hit, 
not wounded, and probably did not kill anybody.  He did not 
do body bag work, he did not do graves registration work or 
tunnel work.  The examiner noted it sounded like a very 
benign experience in general and not one that, in his 
judgment, would be likely to cause PTSD.  It was noted that 
the appellant heard the devil talk to him on a regular basis 
during the war.  He had been unemployed ever since returning 
from the military.  He was currently in classes at Mesa 
College.  Prior to his service in the war, he had been 
employed as a bank accountant.  Since service, he had not 
been employed.

The appellant's major complaints were hearing the devil's 
voice at least every other day.  He slept well.  He heard the 
devil's voice at night, dreamed of the devil. He stated that 
he had numbness in the right arm and leg after the GSW.  He 
did not give symptoms of hypervigilance, daily intrusive 
thoughts, night sweats, nightmares of combat experiences.  He 
did not have significant avoidant behavior with regard to 
combat issues.  He did not give a history suggestive of 
emotional blunting.  He did not have an increased startle 
reaction. 

The general theme of the devil's conversation with him was 
that the devil tells him, "You belong to me."  He did not 
have visual hallucinations.  He did not have ideas of 
reference such as people whispering behind his back or the 
television or radio talking about him.  His general 
isolation, withdrawal, and avoidant behavior had continued 
much like it did prior to his war experience and even his 
head injury.  He no longer drank alcohol as a result of the 
catastrophic effects of his GSW.  Basically, he could watch 
fireworks.  He could watch television movies about Operation 
Desert Storm.  The examiner stated that he heard no 
consistent symptoms suggestive of PTSD. 

The psychiatric examiner noted that no diagnostic studies 
were indicated. Psychiatric diagnoses were alcohol dependence 
in remission, organic mood disorder secondary to brain injury 
in September 1993.  Also noted by the examiner was that in 
his judgment, the veteran did not suffer from PTSD.  It was 
noted that the appellant most probably suffered from chronic 
paranoid schizophrenia that existed prior to service (EPTE).  
Also noted was a mixed personality disorder with schizoid, 
avoidant, and dependent features EPTE and status post GSW to 
right temple with left sided generalized weakness secondary 
to GSW.  

The examiner commented that the appellant's history suggested 
that he was most probably functioning on a psychotic level 
prior to joining the military based on a history of regular 
and consistent auditory hallucinations in which he heard the 
devil's voice talking to him from age 28.  The examiner noted 
that since the appellant admitted to starting to drink 
alcohol at age 17, he may well have been an alcoholic prior 
to joining the military.  The appellant admitted to drinking 
at least a case of beer on a regular basis for the year after 
Saudi Arabia, and it was during this mind set that he 
attempted to kill himself with a handgun shot to the head.  

In a statement dated in October 1994, a VA clinical social 
worker verified psychiatric treatment for PTSD at San Diego 
VAMC.  It was noted that the appellant was given a complete 
psycho-social evaluation and psychiatric assessment.  His 
initial psychiatric complaints included; sleep disorder, 
nightmares, flashbacks, intrusive thoughts, anxiety attacks, 
suicidal ideation, anhedonia, extreme occupational apathy and 
marital conflicts.  It was reported that an assessment based 
on a complete battery of psychometric measures as well as 
individual psychiatric and social work group assessment 
provided the following diagnoses according to Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) criteria; 
organic mood disorder, PTSD and alcohol dependence.  

A VA outpatient clinical record in April 1995 for follow-up 
reported impressions of alcohol dependence, in remission, 
organic mood disorder and PTSD.

In January 1996, the appellant, his father and his sister-in-
law attended a hearing before a hearing officer at the RO.  A 
copy of the hearing transcript is on file.  The appellant 
noted that during the Gulf War, he did not fire the tank 
cannon nor was he exposed to any incoming rounds fired at 
him.  He noted that seeing a lot of dead bodies and 
destruction upset him and made him angry.  He noted that the 
people he saw dead were middle eastern personnel, not 
Americans .  He noted that he did not drink over there 
because it was not permitted.  He noted that he started 
drinking about one month following his return to Germany.  He 
noted spending two years in Germany.  One of those years was 
after the Gulf war.  

He noted drinking a lot in Germany.  He noted having 
nightmares in Germany.  The appellant's father noted the 
veteran had no psychiatric problems prior to service.  He was 
happy and a good student before going in the Army.  He did 
well in school and graduated from the University.  The 
veteran noted that he graduated from high school and college.  
His grades were between A's and B's.  The sister-in-law noted 
that the veteran studied accounting.  He then worked for the 
Mexican government and in a bank doing accounting type work 
at night.  He then went into the service because he always 
wanted to join as a little kid.  

In March 1996, the appellant underwent a special VA PTSD 
examination by a board of two psychiatrists at VAMC, San 
Diego, California.  He tried to kill himself within one year 
of separation.  He participated in Desert Storm.  It was 
indicated that the psychiatric examiner in September 1994 
found no PTSD, but felt the veteran probably suffered from 
chronic paranoid schizophrenia.  He also diagnosed organic 
mood disorder secondary to the suicide attempt.  

It was a gunshot wound to the head.  The veteran was being 
treated at the VAMC for PTSD.  The mood disorder appeared to 
stem from the suicide attempt.  It was pointed out that the 
RO needed to know if he had either PTSD or schizophrenia 
which may account for the suicide attempt.  The appellant had 
not worked since he left the Army.  He lived with his brother 
and sister-in-law.  He lived a very dependent lifestyle. 



It was noted that the appellant's C file already had 
extensive details on the appellant's past history.  The 
examiners noted that the current examination picked-up from 
areas that had already been covered in previous evaluations 
in regard to past history.  The appellant had had a long 
history of excessive drinking, but he said he last drank in 
September of 1993 at the time of that suicide attempt.  At 
his worst, he was drinking up to three to four six packs of 
beer per day.  He was in treatment, as mentioned above.  He 
apparently had had a problem with a seizure disorder in 
addition to his mental symptoms. 

The veteran said that he had joined the Army at age 32.  He 
had been working in various types of jobs including a money 
exchange business and also working for a bank.  He said that 
since he had been a child, he had wanted to have some 
opportunity to be involved in a war-type experience and gave 
that as the reason why he had joined the service.  He went to 
basic training at Fort Knox, Kentucky and then had his AIT 
training in Fort Knox as well.  He was trained with an MOS 
for armor.  

He said he had no problems in his basic or AIT experiences.  
He reported serving in Operation Desert Storm from January 
17, 1991 to February 28, 1991 and again from September 1, 
1991 to December 1, 1991. He said that he was with the 377th 
Armor Division and had served in an area near Riyadh, also by 
North Sea and King Khalid City.  

He reported that he had been exposed to various combat 
situations and had been suffering problems with anxiety, 
flashbacks, hypervigilance, and recurrent dreams as a result 
of Persian Gulf War experiences. He had served as a tank 
driver and a truck driver.  He had reported those specific 
details about flashbacks and hypervigilance in the letter 
that was submitted, but in interviewing him, he did not 
really describe actual flashbacks and also did not have 
actual recurrent dreams that related to experiences in the 
war zone. 

The appellant noted that since he left the Army, he had not 
been able to work.  He had been on unemployment for awhile 
afterwards, then he got onto SSI.  He apparently had not 
functioned independently and had been living with his brother 
and sister-in-law.  The sister-in-law did the cooking and the 
major management of the household.  He said that he tried to 
be of some help with some of the chores.  He had been living 
kind of a socially isolated existence, did not date and did 
not have many friends. 

It was noted that the veteran was discharged from the service 
on October 5, 1992.  He reported varying degrees of problems 
with emotional symptoms prior to discharge. Following 
discharge, he reported continued problems with varying 
degrees of depression, various anxiety-related symptoms, and 
excessive use of alcohol.  On September 17, 1993, he made a 
suicide attempt by shooting himself over the head over the 
right frontal temporal region.  He was treated surgically 
initially.  The majority of the treatment was at the VA 
Hospital in San Diego, California.  

He was discharged in December of 1993.  He had severe insults 
to the brain.  Thus, since the time that he had been there, 
there had been issues of prior problems such as anxiety, 
depression, alcoholism, and other problems he related to 
Persian Gulf War experience.  The appellant continued to 
complain of problems with depression and anxiety.  He 
described feelings of feeling guilty and preoccupied about 
having "been on the side that had killed many people" in 
the Persian Gulf War.  

The appellant said that it bothered him to think about the 
dead bodies and the destroyed towns that he had seen and the 
burning oil wells.  He had not had any symptoms of delirium 
or dementia or significant amnestic syndromes.  He did 
complain of some problems with not being able to remember 
well.  He had also had the problems with seizures and he said 
that he had problems with feeling easily irritated.  He 
described his general functioning as involving staying pretty 
much at his brother's place taking care of some of the things 
around the house.  


Overall, he had not been able to hold down any jobs and 
basically had no independent functioning.  He described 
himself being very dependent still on his mother.  He said 
that his mother would spend a lot of time reading the Bible 
with him.  He said that he had been able to provide adequate 
personal care and hygiene for himself.  He was pretty much 
socially isolated.  

It was noted that the appellant went to the VA Clinic for 
some medical care.  He had not really had problems with 
dreams or nightmares particularly since he had the GSW to the 
head.  He also did not complain of what were truly 
flashbacks.  He did not have true sense of experiences that 
kept coming back and haunting him in which he was trying to 
somehow hide himself.  

It appeared that it was primarily a problem with a basic 
personality style that he had had even prior to going into 
the service and probably the stresses of being in the service 
aggravated these particular characteristics and led to his 
being more impaired following his involvement in the 
military.  He denied any further suicidal ideation since the 
gunshot wound.  There was no evidence of his being a danger 
to others.  He gave a history of having an experience with 
auditory-type hallucinations, where he sensed the devil was 
trying to tell him things.  It was this kind of 
hallucination, he said, that in a state of being intoxicated 
was a part of how he had gone about shooting himself in that 
suicide attempt.  

There was inconsistency in what he said as compared to what 
he had apparently told the psychiatric examiner back in 1994.  
In the report of 1994, he apparently had said he had these 
hallucinations many, many times over the years.  In the 
current evaluation, he said he had the hallucinations only on 
three occasions.  Once maybe a year before he went into the 
service, once shortly after the service, and then one more 
time at the time when he shot himself in the head.  The 
appellant complained of feeling guilty about his involvement 
in the war.  He had had problems with low self-esteem.  It 
was noted that his impulse control could be decreased, but 
this may also have had something to do with the fact that he 
had had the head injury.   There was no indication of actual 
hypervigilance or startle response to excess.

On objective mental status the appellant related in a 
somewhat distant manner.  He had a mood of moderate 
depression and mild anxiety.  He spoke very slowly, he 
thought slowly.  He had a flattened affect.  There was a 
moderate degree of psychomotor retardation present.  He 
admitted to hearing voices at times, as described above, but 
there was no evidence of current responding to internal 
stimuli.  There was no evidence of any delusional thinking at 
the present time.  

His mood was currently depressed and anxious to a moderate 
degree.  There was no evidence of his having any particular 
posttraumatic symptoms in the classic sense.  There were 
aspects of concerns about the past experiences and some 
things that were related to posttraumatic themes, at the same 
time, there was not a classic picture of it.  There was no 
evidence of any increased startle response.  There was the 
aspect of his feelings of guilt, but it wasn't a survival 
guilt.  The general functioning demonstrated compromised 
attention and concentration.  There was nothing to suggest 
any malingering.  

There was no evidence of his being a danger to self or 
others.  He was oriented to time, place, and person.  His 
remote memory, his recent memory was impaired with his being 
able to only remember two of three objects after five 
minutes.  The appellant was considered capable of managing 
his own benefits in his own best interest.  The examiner 
indicated that no diagnostic tests were needed.  Diagnoses 
were anxiety disorder not otherwise specified with some 
features of generalized anxiety disorder and some aspects of 
PTSD symptoms, but not a full-blown picture of PTSD.  Also 
noted was depressive disorder not otherwise specified, with 
elements of major depression and dysthymia and organic brain 
syndrome, chronic, secondary to gunshot wound.  Alcoholism, 
in remission, and schizotypal personality disorder aggravated 
by stressors in the service, probable, were noted. 

The examiner's discussion noted that the appellant currently 
had problems with significant degrees of anxiety, depression, 
some symptoms of a PTSD, but not a full-blown classical 
picture.  There was also the additional complications of some 
organicity secondary to the gunshot wound to the head in 
September of 1993.  



It was noted that in terms of the questions raised by the RO, 
the appellant did not show evidence of a schizophrenia, 
however, the picture of how he functioned prior to the 
service and how he had been functioning since the service and 
also looking how he appeared in the clinical setting, 
schizotypal personality disorder appeared to be the most 
accurate description of the kind of situation that exists.  
He had a picture of flattened affect, being a person who kind 
of tended to stay to himself.  

He had the hallucinatory-like experiences, but it was not a 
situation that any frank psychosis had ever been present from 
any of the information available.  The problems with 
excessive drinking had predated the service, but it appeared 
it may have become worse as a part of the stress that he 
experienced.  He did work prior to being in the service and 
since he had left the service, he had been unable to work.  
These things were suggestive of some service aggravation of 
pre-existing problems with his personality disorder. 

The record shows that service connection has not been 
established for any disability.


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991).  

If the disability is a psychosis or other organic disease of 
the central nervous system and manifested to a compensable 
degree within one year following separation from active duty, 
service connection may be granted.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 3.307, 
3.309 (1998).



Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The provisions of 38 C.F.R. § 3.303(c) specifically note that 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation.

Congenital or developmental defects and personality disorders 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 4.9 (1998).  

The VA General Counsel has held that service connection may 
not be granted for a congenital or developmental defect, 
although service connection may be granted for a disability 
which is shown by the evidence to have resulted from a defect 
which was subject to a superimposed disease or injury during 
service. VAOPGCPREC 82-90.

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).



Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the three elements of a well grounded 
claim of service connection for PTSD are: 1) a current, clear 
medical diagnosis of PTSD; 2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor. 
Cohen v. Brown, 10 Vet. App. 128, 129 (1997).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim. Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Additionally, adjudication of well grounded claims of service 
connection for PTSD requires evaluation of the evidence in 
light of places, types, and circumstances of service, as 
indicated by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304(f) (1998); Cohen, 10 Vet. App. at 129.

The regulations governing service connection for PTSD differ 
from those governing service connection for other conditions 
because they require evidence of an inservice stressor rather 
than evidence of "incurrence or aggravation" of a disease or 
injury in service or within a post-service presumptive 
period.  The Court's case law allows a physician's opinion of 
causal nexus, in certain circumstances, to establish 
inservice or presumptive-period incurrence or aggravation, 
even when the examination on which the opinion was based was 
made many years after service. See e.g., Moreau v. Brown, 9 
Vet. App. 389 (1996).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1997).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement. 



Such evidence cannot enjoy the presumption of truthfulness 
recorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(as to the determination of well-groundedness), and Justus v. 
Principi, 3 Vet. App. 510, 512 (1992) (as to determination of 
whether there is new and material evidence for purposes of 
reopening a claim), because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


I.  Service connection for alcohol 
dependence.

Analysis

The Board recognizes that in addition to the above cited laws 
and regulations, applicable regulation provides that the 
simple drinking of alcoholic beverages is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  

If, in the drinking of a beverage to enjoy its intoxicating 
effects, intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  38 
C.F.R. § 3.301 (c)(2) (1998).

The Board notes that under the provisions of 38 U.S.C.A. § 
1110, VA compensation cannot be paid for disability due to 
the abuse of alcohol or drugs.  In a precedent opinion, dated 
January 16, 1997, the General Counsel of VA concluded that 
Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub.L.No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
prohibits, effective for claims filed after October 31, 1990, 
the payment of compensation for a disability that is a result 
of a veteran's own alcohol or drug abuse.  It was noted that 
the payment of compensation was prohibited whether the claim 
was based on direct service connection or, under 38 C.F.R. § 
3.310(a) (1998), for secondary service connection for a 
disability proximately due to or the result of a service-
connected disorder.  Further, compensation was noted to be 
prohibited regardless of whether compensation is claimed on 
the basis that a service-connected disease or injury caused 
the disability or on the basis that a service-connected 
disease or injury aggravated the disability.  See VAOPGPREC 
2-98.

However, it has been held that while compensation may not be 
paid for any disability resulting from abuse of alcohol or 
drugs, the plain language of 38 U.S.C.A. § 1110 did not 
preclude the granting of service connection for the abuse of 
alcohol or drugs.  Barela v. West, 11 Vet. App. 280 (1998).  
The Board, therefore, must first determine whether the claim 
for service connection for alcoholism is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the claim 
must be plausible before the Board will consider the claim on 
the merits.

A comprehensive review of the appellant's service medical 
record discloses they are silent for any complaint, finding 
or diagnosis of alcoholism to include any relevant preservice 
history.  Pertinent alcohol testing at entry onto active duty 
was nonrevealing for any positive finding of alcohol.  In 
September 1992, the appellant elected not to undergo an 
examination for separation from active duty.  His election 
was authorized following a review of his service medical 
records by a medical doctor as the review did not reflect any 
significant findings otherwise warranting a separation 
physical examination.  The Board also notes that even when 
the veteran was reporting pertinent medical history on a 
postservice dental treatment form in August 1993, he 
continued to deny any problems with alcohol abuse.


Clearly, the first medical evidence of any alcohol dependence 
dates from mid September 1993.  Recent post service medical 
records essentially reflect diagnostic findings of 
alcoholism, now in remission.  Importantly, the Board notes 
that the appellant's argument that he essentially developed a 
dependency on alcohol or for that matter an increased 
dependency on alcohol associated with his Persian Gulf War 
experience is unsubstantiated by the record including his 
service medical records.  

Additionally, there is evidence in the record from the 
veteran himself that he had already begun to drink as a 
teenager prior to entrance in service.  Moreover, aside from 
any opinion based upon the veteran's unsubstantiated history 
of alcohol dependence, there is no competent medical evidence 
in the record demonstrating a nexus between the appellant's 
alcohol dependency as first identified in September 1993, and 
any incident of active service. 

The Court has held that an assessment based solely on history 
provided by the veteran is of no probative value.  Reonal v. 
Brown, 5 Vet. App 458 (1993). Moreover, the Board notes that 
any evidence of alcohol dependence in the record that is 
simply information recorded by a physician without additional 
medical comment is not transformed into competent medical 
evidence because the transcriber of the appellant's history 
happens to be a physician.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

Overall, there is no competent medical evidence of a nexus 
between the appellant's alcohol dependence and active duty.  
Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's alcohol dependence and events in 
service, the appellant has not submitted a well-grounded 
claim of entitlement to service connection for alcohol 
dependence.  See Caluza v. Brown, supra.




The Board has considered the appellant's arguments as well as 
the lay testimony at a hearing before a hearing officer at 
the RO, however, the Court has held that while a lay person 
is competent to testify as to facts within his or her own 
observation and recollection, such as visible symptoms, a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

As competent medical evidence of alcohol dependence with a 
nexus to the appellant's recognized active service has not 
been presented, the appellant's claim is not well grounded.  
If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for alcohol dependence is denied.  
Edenfield v. Brown, 6 Vet. App. 432 (1994).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
alcohol dependence.

Application of the rule regarding benefit of the doubt is not 
required, as the appellant has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991) 38 C.F.R. §§ 3.102, 4.3.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).


II.  Entitlement to service connection 
for PTSD.

Analysis

A comprehensive review of the record essentially shows that 
while in the Persian Gulf war the appellant saw no combat.  
He never fired a weapon nor was ever fired upon.  He saw no 
atrocities, did no body bag work and did no graves 
registration work.  He notes that his exposure to a lot of 
dead bodies (non-American) and destroyed foreign villages and 
buildings upset him.  He still had nightmares and intrusive 
thoughts.  Importantly, the Board notes that a Special VA 
PTSD psychiatric examination in September 1994 found no 
findings supporting a diagnosis of PTSD.

While a VA clinical social worker in September 1994 referred 
to a diagnosis of PTSD based on psychiatric assessment using 
DSM-IV at San Diego VAMC, the Board points out no causal 
nexus was provided between symptomatology attributed to PTSD 
at that time and the specific claimed in-service stress.  
More importantly the Board points out that on a subsequent 
special VA PTSD examination in March 1996, by a board of two 
psychiatrists, also at VAMC San Diego, no clear diagnosis of 
PTSD was found based upon the appellant's overall symptoms 
associated with his claimed in-service stressors. 

In the absence of a clear or unequivocal diagnosis of PTSD, a 
critical element in the well groundedness determination, is 
not satisfied in the record.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  



"Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition."  38 C.F.R. § 3.305(f) (1998); 

The Board has considered the appellant's arguments as well as 
the lay testimony at a hearing before a hearing officer at 
the RO; however, the Court has held that while a lay person 
is competent to testify as to facts within his or her own 
observation and recollection, such as visible symptoms, a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

As competent medical evidence of a clear diagnosis of PTSD 
with a nexus to the veteran's recognized active service has 
not been presented, the veteran's claim is not well grounded.  
If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for PTSD is denied.  Edenfield v. 
Brown, 6 Vet. App. 432 (1994).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal.


The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would be probative of a well grounded claim.  McKnight 
v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed.Cir. 1997).

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim. 38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1996).

Application of the rule regarding benefit of the doubt is not 
required, as the appellant has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991) 38 C.F.R. §§ 3.102, 4.3.


III.  Service connection for a 
psychiatric disorder other than PTSD, 
including paranoid schizophrenia and 
organic mood disorder, and left-sided 
generalized weakness secondary to brain 
injury associated with GSW to the right 
temple.

Analysis

A comprehensive review of the appellant's service medical 
records discloses they are silent for any complaint, finding, 
or diagnosis of psychiatric or neurologic disability, however 
diagnosed, to include any relevant preservice history.  
Pertinent evaluations at service entry were normal.  In 
September 1992, the appellant elected not to undergo an 
examination for separation from active duty.  His election 
was authorized following a review of his service medical 
records by a medical doctor as the review did not reflect any 
significant findings otherwise warranting a separation 
physical examination.  

The Board also notes that even when the appellant was 
reporting his pertinent medical history on a postservice 
dental treatment form in August 1993, he continued to deny 
any problems with nervousness or neurologic disability.

Clearly, the first medical evidence of pertinent psychiatric 
and neurologic disability dates from approximately September 
17, 1993, and surrounds the veteran's self inflicted GSW to 
the right frontotemporal area at that time.  Importantly, the 
Board recognizes that the competent medical evidence of 
record solely relates a nexus between the appellant's organic 
mood disorder or organic brain syndrome, and generalized left 
sided weakness, to the postservice self inflicted GSW to the 
right frontotemporal area in September 1993, and not any 
pertinent occurrence or incident of active duty.  

There is no competent medical evidence of an acquired 
psychiatric disorder with nexus to service that might have 
contributed to the appellant's self-inflicted GSW in 
September 1993.  See Brammer v. Derwinski, 2 Vet. App. 23 
(1992); Rabideau v. Derwinski, 2 Vet. App 141, 143 (1992); 
Caluza v. Brown, 7 Vet. App. 498 (1995). The Board points out 
that on a recent VA special psychiatric examination in March 
1996, by a board of two psychiatrists, the presence of 
acquired psychoneuroses characterized as anxiety disorder not 
otherwise specified and depressive disorder not otherwise 
specified were identified for the first time.  Importantly, 
the record is without competent medical evidence of a nexus 
between the clinically confirmed acquired psychoneurosis as 
first noted following separation from active duty with any 
incident of active service.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The Board reemphasizes the Court has held that an assessment 
based solely on history provided by the veteran is of no 
probative value.  Reonal v. Brown, 5 Vet. App 458 (1993).  
Moreover, the Board notes that any evidence in the record 
that is simply information recorded by a physician without 
additional medical comment is not transformed into competent 
medical evidence because the transcriber of the appellant's 
history happens to be a physician.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).




The Board may not overlook the fact that that based upon the 
veteran's history and postservice VA examinations, the 
presence of a personality disorder verified as schizotypal 
personality disorder has been identified.  While the 
examiners on the recent VA psychiatric examination in March 
1996 opined that the appellant's schizotypal personality was 
aggravated by in-service stresses that led to him being more 
impaired following his involvement in the military, the Board 
notes that a personality disorder is not considered a disease 
or injury within the meaning of applicable legislation.  

The VA General Counsel has held that service connection may 
not be granted for a congenital or developmental defect, 
although service connection may be granted for a disability 
which is shown by the evidence to have resulted from a defect 
which was subject to a superimposed disease or injury during 
service.  VAOPGCPREC 82-90.  

With respect to the veteran's recently identified personality 
disorder, the record clearly lacks competent medical evidence 
of an identifiable disability which is shown by the evidence 
to have resulted from a defect which was subject to a 
superimposed disease or injury during service.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

It appears that the examiners were measuring the impact of 
inservice stressors claimed by the appellant for PTSD, which 
was not found, on his personality disorder as first noted 
following separation and essentially thought to be his 
primary problem. 

The Board points out that regulations governing service 
connection for PTSD differ from those governing service 
connection for other conditions because they require evidence 
of an inservice stressor rather than evidence of "incurrence 
or aggravation" of a disease or injury in service or within a 
post-service presumptive period.  



The Court's case law allows a physician's opinion of causal 
nexus, in certain circumstances, to establish inservice or 
presumptive-period incurrence or aggravation, even when the 
examination on which the opinion was based was made many 
years after service.  See e.g., Moreau v. Brown, 9 Vet. App. 
389 (1996).  Importantly, personality disorders are not 
considered under the guidelines for establishing service 
connection for PTSD due to inservice stressors.

Moreover, the Board notes that any evidence in the record 
that is simply information recorded by a physician without 
additional medical comment is not transformed into competent 
medical evidence because the transcriber of the appellant's 
history happens to be a physician.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  The Board also recognizes the Court has 
held that an assessment based solely on unsubstantiated 
history provided by the veteran is of no probative value.  
Reonal v. Brown, 5 Vet. App 458 (1993). 

The Board has considered the appellant's arguments as well as 
the lay testimony at a hearing before a hearing officer at 
the RO.  However, the Court has held that while a lay person 
is competent to testify as to facts within his or her own 
observation and recollection, such as visible symptoms, a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Overall, there is no competent medical evidence of a link 
between a psychiatric disorder other than PTSD including 
paranoid schizophrenia and organic mood disorder and left-
sided generalized weakness secondary to brain injury 
associated with GSW to the right temple to active duty.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); Brammer v. 
Derwinski, 2 Vet. App. 23 (1992); Rabideau v. Derwinski; 




As competent medical evidence of a psychiatric disorder other 
than PTSD including paranoid schizophrenia and organic mood 
disorder, and left-sided generalized weakness secondary to 
brain injury associated with GSW to the right temple, with a 
nexus to the appellant's recognized active service has not 
been presented, the appellant's claim is not well grounded.  
If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  

Accordingly, the claim for entitlement to service connection 
for a psychiatric disorder other than PTSD including paranoid 
schizophrenia and organic mood disorder and left-sided 
generalized weakness secondary to brain injury associated 
with GSW to the right temple is denied.  Edenfield v. Brown, 
6 Vet. App. 432 (1994).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
the disorders at issue.

Application of the rule regarding benefit of the doubt is not 
required, as the appellant has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991) 38 C.F.R. §§ 3.102, 4.3.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for alcohol dependence, 
PTSD, a psychiatric disorder other than PTSD including 
paranoid schizophrenia and organic mood disorder and left-
sided generalized weakness secondary to brain injury 
associated with GSW to the right temple, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

